Exhibit 10.1

Independent Contractor Agreement

 

This Independent Contractor Agreement (“Agreement”) is made and entered into by
the undersigned parties: The LGL Group, Inc. (known as the “Company”) and James
William Tivy (known as the “Consultant”).

In consideration of the promises, rights and obligations set forth below, the
parties hereby agree as follows:

1.Term

The term of this Agreement shall begin on 1/23/2018 and continue until
7/23/2018, unless terminated earlier as set forth in this Agreement. The term of
this Agreement may be extended by mutual agreement between the parties.

2. Services

The Consultant will provide the following services:

Interim CFO

 

•

Once appointed by the BOD, serve as principal financial officer, in all respects
and as required to fulfill reporting requirements of the Securities and Exchange
Commission (“SEC”);

 

•

Ensure appropriate preparation, review, and submission of all required forms
required as a publicly traded company, including, but not limited to financial
reporting for annual and quarterly periods (Forms 10-K and 10-Q), ownership
(Forms 3, 4, & 5), and the annual Proxy Statement (Form DEF-14A);

 

•

Maintain and administer the Company’s restricted stock and stock option plans;

 

•

Other projects which may be required to facilitate the Company’s strategic plan
or goals.

The Consultant shall take direction from the Company’s management or as directed
by Company’s Board of Directors. Additional services or amendments to the
services described above may be agreed upon between the parties.

3.Compensation

Subject to providing the services as outlined above, the Consultant will be paid
the sum of $65.00 per hour. The Company will be invoiced semi-monthly, with
payment due within 7 business days of receipt of the invoice.

4. Relationship

The Consultant will provide the Consultant’s services to the Company as an
independent contractor and not as an employee.  

Accordingly:

 

•

The Consultant agrees that the Company shall have no liability or responsibility
for the withholding, collection or payment of any taxes or employment insurance
premiums on any amounts paid by the Company to the Consultant. The Consultant
also agrees to indemnify the Company from any and all claims in respect to the
Company’s failure to withhold and/or remit any taxes or insurance premiums.

 

•

The Consultant agrees that as an independent contractor, the Consultant will not
be qualified to participate in or to receive any employee benefits that the
Company may extend to its employees.

 

•

Company shall pay Consultant for reasonable business expenses approved in
advance by the Company.

1

 

--------------------------------------------------------------------------------

 

 

•

The Consultant is free to provide services to other clients, so long as such
other clients are not in competition with the Company and so long as there is no
interference with the Consultant’s contractual obligations to the Company.

 

•

The Consultant has no authority to and will not exercise or hold itself out as
having any authority to enter into or conclude any contract or to undertake any
commitment or obligation in the name of or on behalf of the Company.

5.Confidentiality and Intellectual Property

The Consultant hereby acknowledges that it has read and agrees to be bound by
the terms and conditions of the Company’s confidentiality and proprietary
information agreement attached hereto as Schedule “A” and which forms an
integral part of this Agreement.

The Consultant hereby represents and warrants to the Company that it is not
party to any written or oral agreement with any third party that would restrict
its ability to enter into this Agreement or the Confidentiality and Proprietary
Information Agreement or to perform the Consultant’s obligations hereunder and
that the Consultant will not, by providing services to the Company, breach any
non-disclosure, proprietary rights, non-competition, non-solicitation or other
covenant in favor of any third party.

The Consultant hereby agrees that, during the term of this Agreement and for one
(1) year following the termination hereof, the Consultant will not (i) recruit,
attempt to recruit or directly or indirectly participate in the recruitment of
any Company employee or (ii) directly or indirectly solicit, attempt to solicit,
canvass or interfere with any customer or supplier of the Company in a manner
that conflicts with or interferes in the business of the Company as conducted
with such customer or supplier.

6.Termination

The independent contractor relationship contemplated by this Agreement is to
conclude on 7/22/2018 unless terminated earlier as set forth below. The
Consultant agrees that no additional advance notice or fees in lieu of notice
are required in the event the relationship terminates on 7/22/2018.  

The Consultant agrees that the Company may terminate this Agreement at any time
without notice or any further payment if the Consultant is in breach of any of
the terms of this Agreement.

The Company may terminate this Agreement at any time at its sole discretion,
upon providing to the Consultant twenty-one (21) calendar days advance written
notice of its intention to do so or payment of fees in lieu thereof.  

The Consultant may terminate this Agreement at any time at its sole discretion
upon providing to the Company twenty-one (21) calendar days notice of
Consultant’s intention to do so. Upon receipt of such notice the Company may
waive notice in which event this Agreement shall terminate immediately.

7.Obligations Surviving Termination of this Agreement  

All obligations to preserve the Company’s Confidential Information, Intellectual
Property and other warranties and representations set forth herein shall survive
the termination of this Agreement.

8.Entire Agreement

This Agreement, together with the Confidentiality and Proprietary Information
Agreement, represents the entire agreement between the parties and the
provisions of this Agreement shall supersede all prior oral and written
commitments, contracts and understandings with respect to the subject matter of
this Agreement. This Agreement may be amended only by mutual written agreement
of the party.

9.Assignment

This Agreement shall inure to the benefit of and shall be binding upon each
party’s successors and assigns. Neither party shall assign any right or
obligation hereunder in whole or in part, without the prior written consent of
the other party.

10. Governing Law and Principles of Construction.  

This Agreement shall be construed in accordance with and governed by the laws of
the State of Florida.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives, effective as of the day and year first
above written.

 



2

 

--------------------------------------------------------------------------------

 

COMPANY REPRESENTATIVE

CONTRACTOR

 

 

 

 

 

 

 

By:

/s/ Linda Biles

 

By:

/s/  James W. Tivy

 

 

 

 

 

 

Name:

Linda Biles

 

Name:

James W. Tivy

 

 

 

 

 

 

 

 

Date:

January 24, 2018

 

Date:

January 23, 2018

 

 

 

 




3

 

--------------------------------------------------------------------------------

 

Schedule “A”

 

CONFIDENTIALITY AND PROPRIETARY INFORMATION AGREEMENT

 

In consideration of your engagement as an independent contractor or consultant
with The LGL Group, Inc. (the “Company”), the undersigned (the “Consultant”)
agrees and covenants as follows:

 

1.

Engagement with the Company as an independent contractor or consultant
(“Engagement”) will give the Consultant access to proprietary and confidential
information belonging to the Company, its customers, its suppliers and others
(the proprietary and confidential information is collectively referred to in
this Agreement as “Confidential Information”). Confidential Information includes
but is not limited to customer lists, marketing plans, proposals, contracts,
technical and/or financial information, databases, software and know-how. All
Confidential Information remains the confidential and proprietary information of
the Company.

 

2.

As referred to herein, the “Business of the Company” shall relate to the
business of the Company as the same is determined by the Board of Directors of
the Company from time to time.  

 

3.

The Consultant may in the course of the Consultant’s Engagement with the Company
conceive, develop or contribute to material or information related to the
Business of the Company, including, without limitation, software, technical
documentation, ideas, inventions (whether or not patentable), hardware,
know-how, marketing plans, designs, techniques, documentation and records,
regardless of the form or media, if any, on which such is stored (referred to in
this Agreement as “Proprietary Property”). The Company shall exclusively own,
and the Consultant does hereby assign to the Company, all Proprietary Property
which the Consultant conceives, develops or contributes to in the course of the
Consultant’s Engagement with the Company and all intellectual and industrial
property and other rights of any kind in or relating to the Proprietary
Property, including but not limited to all copyright, patent, trade secret and
trade-mark rights in or relating to the Proprietary Property. Material or
information conceived, developed or contributed to by the Consultant outside
work hours on the Company’s premises or through the use of the Company’s
property and/or assets shall also be Proprietary Property and be governed by
this Agreement if such material or information relates to the Business of the
Company. The Consultant shall keep full and accurate records accessible at all
times to the Company relating to all Proprietary Property and shall promptly
disclose and deliver to the Company all Proprietary Property.  

 

4.

The Consultant shall, both during and after the Consultant’s Engagement with the
Company, keep all Confidential Information and Proprietary Property confidential
and shall not use any of it except for the purpose of carrying out authorized
activities on behalf of the Company. The Consultant may, however, use or
disclose Confidential Information which:

 

(i)

is or becomes public other than through a breach of this Agreement;

 

(ii)

is known to the Consultant prior to the date of this Agreement and with respect
to which the Consultant does not have any obligation of confidentiality; or

 

(iii)

is required to be disclosed by law, whether under an order of a court or other
legal process, provided that Consultant informs the Company of such requirement
in sufficient time to allow the Company to avoid such disclosure by the
Consultant.

The Consultant shall return or destroy, as directed by the Company, Confidential
Information, Proprietary Property and any other Company property to the Company
upon request by the Company at any time. The Consultant shall certify, by way of
affidavit or statutory declaration, that all such Confidential Information,
Proprietary Property or Company property has been returned or destroyed, as
applicable.

 

5.

The Consultant covenants and agrees not to make any unauthorized use whatsoever
of or to bring onto the Company’s premises for the purpose of making any
unauthorized use whatsoever of any trade secrets, confidential information or
proprietary property of any third party, including without limitation any
trade-marks or copyrighted materials, during the course of the Consultant’s

4

 

--------------------------------------------------------------------------------

 

 

Engagement with the Company.

 

6.

At the reasonable request and at the sole expense of the Company, the Consultant
shall do all reasonable acts necessary and sign all reasonable documentation
necessary in order to ensure the Company’s ownership of the Proprietary
Property, the Company property and all intellectual and industrial property
rights and other rights in the same, including but not limited to providing to
the Company written assignments of all rights to the Company and any other
documents required to enable the Company to document rights to and/or register
patents, copyrights, trade-marks, industrial designs and such other protections
as the Company considers advisable anywhere in the world.

 

7.

The Consultant hereby irrevocably and unconditionally waives all moral rights
the Consultant may now or in the future have in any Proprietary Property.

 

8.

The Consultant agrees that the Consultant will, if requested from time to time
by the Company, execute such further reasonable agreements as to confidentiality
and proprietary rights as the Company’s customers or suppliers reasonably
require to protect confidential information or proprietary property.  

 

9.

Regardless of any changes in position, fees or otherwise, including, without
limitation, termination of the Consultant’s Engagement with the Company, unless
otherwise stipulated pursuant to the terms hereof, the Consultant will continue
to be subject to each of the terms and conditions of this Agreement and any
other(s) executed pursuant to the preceding paragraph.  

 

10.

The Consultant agrees that the Consultant’s sole and exclusive remedy for any
breach by the Company of this Agreement will be limited to monetary damages and
in case of any breach by the Company of this Agreement or any other Agreement
between the Consultant and the Company, the Consultant will not make any claim
in respect of any rights to or interest in any Confidential Information or
Proprietary Property.

 

11.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Florida.

 

12.

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, that provision shall be deleted and the other
provisions shall remain in effect.

 

IN WITNESS WHEREOF the Company and the Consultant have caused this Agreement to
be executed as of the 23rd day of January, 2018.

 

 

The LGL GROUP, INC.

 

 

Per:   /s/  Linda Biles

Name:  Linda Biles

Title:  Controller

 

 

CONSULTANT

 

 

/s/ James W. Tivy

 

WITNESS

 

 

   /s/ Jeannie Roddenberry

James W. Tivy

 

Name:  Jeannie Roddenberry  

 

 

 

5

 